Citation Nr: 0417359	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from August 1941 to October 
1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for low 
back disability and a TDIU.  The veteran perfected a timely 
appeal of this determination to the Board.

When this matter as initially before the Board in September 
2000, after finding the claim of service connection for a low 
back disability well grounded, the Board denied service 
connection on the merits; the Board also denied the claim for 
a TDIU rating as a matter of law under Sabonis v. Brown, 
6 Vet. App. 426 (1994) because service connection had not 
been established for any of the veteran's disabilities.

The veteran appealed to the Board's September 2000 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2001, the Secretary of VA filed an 
unopposed motion to vacate the Board's decision, and in a 
February 2001 order, the Court vacated the Board's decision 
in accordance with the unopposed motion and remanded the case 
to the Board for further action.  

In August 2001, the Board issued a decision that determined 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for low back disability and remanded the appeal 
for further evidentiary development.  

When this matter was again before the Board in March 2003, 
his claims of service connection for low back disability and 
to a TDIU were again denied.  The veteran appealed the 
Board's March 2003 decision to the Court, which in a November 
2003 order, granted the parties' joint motion for remand, 
vacating the Board's March 2003 decision and remanding the 
case for compliance with the terms of the joint motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the joint motion, the parties pointed out that, during the 
course of the appeal, the veteran had not been afforded a 
formal VA examination, and agreed that the case needed to be 
remanded since they concluded one was necessary.  In doing 
so, the parties stated that the examination report should 
include the opinion of a VA examiner addressing whether the 
veteran had a low back disability that was related to or had 
its onset during service.  As such, because the parties 
agreed that VA had failed to satisfy its duty to notify under 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), this case must be remanded to 
afford the veteran that examination.  

Further, with regard to his TDIU claim, the Board notes that 
pursuant to the VCAA and its implementing regulations, VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Consistent with 
this legislation and existing caselaw precedent, when there 
is unemployability, VA must either a obtain a competent 
medical opinion from an examiner, subsequent to his or her 
review of the record and/or a physical examination, to 
determine whether it is at least as likely as not that the 
veteran's service-connected disabilities alone render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  

In light of the foregoing, and because the resolution of 
veteran's low back disability claim might potentially impact 
his TDIU claim, these claims are inextricably intertwined and 
a Board decision on his TDIU claim at this time would be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate each 
of the veteran's claims.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.

2.  The RO schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent and etiology and/or 
date of onset for any low back disability 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner must state 
whether the veteran currently suffers 
from any low back disability, and if so, 
he or she should provide the diagnosis or 
diagnoses.  If the veteran suffers from a 
low back disability, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to his period of military 
service, to include whether it is at 
least as likely as not that the condition 
or conditions had their onset during 
service.  In offering these assessments, 
the examiner must comment on the 
complaints and findings contained in the 
service medical records, to include 
whether any such findings and conclusions 
are contained in those records; a January 
1983 VA treatment record, which reflects 
that the veteran reported a 40-year 
history of periodic low back pain; and 
the August 1998 report of his private 
chiropractor, Dr. Keith M. Thornton.

Thereafter, if the examiner concludes 
that it is at least as likely as not that 
the veteran's low back disability is 
either related to or had its onset during 
service, then he or she should opine 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that the veteran's service-
connected low back disability, either 
alone or in the aggregate, renders him 
unable to secure or follow a 
substantially gainful occupation.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


